DETAILED ACTION
Claims 21-40 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 21, 24 and 37 are independent claims. Claims 22-23, 25-36, 38-40 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 08-04-2021.

Continuation Application
This application discloses and claims only subject matter disclosed in prior Application No. 16/000,778 filed June 05, 2018 and names an inventor or inventors named in the prior application.  Accordingly, this application constitutes a continuation claiming benefit of the filing date of June 05, 2018 which is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. under 35 U.S.C. 120 (continuation) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date:
a) The later filed Application is filed prior to the patent issued of the earlier application.  [copendency; MPEP 211.01(b) (I)]
b) At least one common inventor [MPEP 201.07]
c) The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application.
Claims Objections
Claim 31 is rejected to because the claims contain the term “should”, of which, under the broadest reasonable interpretation (BRI) standard make the expression following the term as optional limitation under the plain and ordinary meaning of the term, thereby not narrowing the claim limitations following the term since they can be omitted.  Indeed, google dictionary defines the term “should” as verb to indicate “what is possible”. In other words, the expression following the term is a conditional clause. Other terms also found to be deficient are: if, may, might, can, could, potentially, possible ….etc. In re Johnston, 77 USPQ2d 1788  And Ex parte Schulhauser, see MPEP 2111.04 (II)
Nonetheless, provided applicant does intend to have these limitations to have patentable weight, the claims above must positively recite the claim limitation without invoking optional language. Once such term that courts have found to positively recite a condition is the term “when”.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
For faster processing of Terminal Disclaimer the USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


As per claims of the instant application, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 110,551,10 (hereinafter “Patent No. ‘110” ). Although the claims at issue are not identical, they are not patentably distinct from each other because the following:

As per claims 21, 24, 137, Patent No. ‘110 discloses a computing device configured to persistently execute programs comprising: 
a logic machine; and a storage machine holding instructions executable by the logic machine to: (a logic machine; and a storage machine holding instructions executable by the logic machine to; claim 1)
operate a registration service configured to register, for a first program of a plurality of user-installed, user-controllable programs, a program-specific manifest defining a persistence mode for the first program; and (operate a registration service configured to register, for each program of a plurality of user-installed, user-controllable programs, a program-specific manifest defining a persistence mode for that program; claim 1) 
operate a runtime service configured to: responsive to a request to start execution of a second program indicated by the program-specific manifest as being dependent on the first program, automatically start execution of the first program; and (operate a runtime service configured, for each program of the plurality of user-installed, user-controllable programs (claim 1) & the persistence mode defined via the manifest indicates the program is a prerequisite program satisfying a dependency of a different, dependent program and wherein the runtime service is configured to automatically start execution of the prerequisite program responsive to a request to start execution of the dependent program.(claim 10)
responsive to detecting a termination request for the first program, reject the termination request and prevent termination of the first program. (claim 1) 

As per claim 22, Patent No. ‘110 discloses wherein the runtime service is further configured to, responsive to detecting that the first program has terminated, detect that the first program is in an error state, and restart execution of the first program in a re-initialized state different than the error state. (claim 2) 

As per claim 23, Patent No. ‘110 discloses wherein the first program is configured to: communicatively couple with a controller program; receive, from the controller program, a request to execute the first program according to a new configuration; and continue executing the first program according to the new configuration. (claim 3) 

As per claim 25, Patent No. ‘110 discloses 25. The computing device of claim 24, wherein the runtime service is further configured to save one or more parameters indicating a state of the program before the program terminated; and wherein restarting execution of the program is parametrized by the one or more saved parameters. (claim 1 and claim 5) 
As per claim 26, Patent No. ‘110 discloses wherein the program is one of a plurality of user-controllable programs, and wherein another program of the plurality of user-controllable programs is registered via the registration service and executed persistently via the runtime service. (claim 6)
As per claim 27, Patent No. ‘110 discloses wherein the registration service is further configured to register a manifest prohibiting execution of a second, different program, and wherein the runtime service is further configured, responsive to detecting a request to start execution of the second program, to reject such request and prevent execution of the second program. (claim 1 and claim 7)
As per claim 28, Patent No. ‘110 discloses wherein the termination request is a termination command input via a graphical user interface of the program. 
As per claim 29, Patent No. ‘110 discloses wherein the termination request is an external termination signal received from a different program. (claim 9) 
As per claim 30, Patent No. ‘110 discloses wherein the persistence mode defined via the manifest indicates the program is a startup program, and wherein the runtime service is configured to automatically start the program responsive to booting an operating system utilizing the runtime service. (claims 10-11)

As per claims 32, 39 Patent No. ‘110 discloses wherein registering the manifest is performed automatically while installing the program.  (claim 11) 
As per claim 33, Patent No. ‘110 discloses wherein the program may be installed by a user without supplying an administrator credential. (claim 12)
As per claim 34, Patent No. ‘110 discloses wherein the persistence mode defined by the manifest indicates the program has a persistent graphical user interface, and wherein the runtime service is configured, based on the persistence mode defined via the manifest, and responsive to detecting a request to hide a graphical user interface of the program, to reject such request and prevent hiding the graphical user interface. (claim 1) 
As per claims 35, 40 Patent No. ‘110 discloses wherein the program is configured to: communicatively couple with a controller program; receive, from the controller program, a request to execute the program according to a new configuration; and continue executing the program according to the new configuration. (claim 3) 

As per claim 37, Patent No. ‘110 discloses wherein the termination request is a termination command input via a graphical user interface of the program. (claim 8)


		Thus, a later application claim is not patentably distinct from an earlier patent claim if the later claim is anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 26-33, 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0209219 (hereinafter Zeitlin) in view of U.S. Publication No. 2015/0301845 (hereinafter Chu) and further view of U.S. Publication No. 2013/0263127 (hereinafter y Arcas )
		As per claim 21, Zeitlin discloses a computing device configured to persistently execute programs comprising: 
		a logic machine; (processor; Fig. 2) and a storage machine holding instructions executable by the logic machine to: (memory/data storage for executing instructions; Fig 2)
		operate a registration service (process lists) configured to register, for a first program of a plurality of user-installed, (applications that are not resident; ¶ [0026] ) user-controllable programs, (user context; ¶ [0019] ) a program-specific manifest defining a persistence mode (at least Fig. 5)  for the first program; and (¶ [0026] of Zeitlin states that  “The watchdog filter driver 240 may implement a watchdog service 304 to monitor and protect a user mode level process of a resident application 220, or an application that remains in memory.  The watchdog service 304 may send a list 306 containing both processes to monitor and processes that are exempt from monitoring to the watchdog filter driver 240.  A monitored process list 306 may contain processes with an established monitoring protocol.  An exempt process list may contain foreign applications for which a monitoring protocol has not yet been established or applications that are expressly forbidden from being monitored.  Processes not present on either the monitored process list 306 or the exempt process list 306 may be monitored on a case by case basis.  The monitored process list may be updated by a user with a high enough administrative privilege level”. Thus, for a PHOSITA it follows that a user with the appropriate administrative privilege level may create a list of applications, whether these applications are resident applications or foreign applications such that are monitored under what Zeitlin et al. calls it a “watchdog service”. The watchdog timer monitoring process is responsible for relaunching foreign/resident application from a termination state. [At least Fig 5, Fig 9] The process of relaunching an application from a termination state, under the BRI standard to be substantially the same to the claimed feature “persistent mode”. For example, Zeitlin et al discloses “a shell extension may restart an application process that has been terminated” ¶ [0019] )
		operate a runtime service (watch dog service; Fig 3 ) configured to: 
		
		responsive to detecting a termination request for the first program, reject the termination request and prevent termination of the first program. (The watchdog timer monitoring process is responsible for relaunching foreign/resident application from a termination state. [At least Fig 5, Fig 9] Therefore, relaunching the application to a state that is active again, essentially means that the application is prevented from being terminated. This interpretation is consistent with applicant’s definition of “Temporary suspension”.
	Zeitlin et al. does not appear to disclose prevent termination of a program altogether without relaunching the application. 
However, y Arcas et al. discloses the invention directed to prevent termination of a program altogether without relaunching the application, In particular, y Arcas et al. discloses the following:

operate a runtime service (¶ [0039] ) configured, for each program of the plurality of user-installed, user-controllable programs, to: (The device 104 may communicate with one or more servers 102 (e.g., a webserver) and may retrieve one or more applications 112 to be executed on behalf of the user 106 (e.g., web applications embedded in web pages requested by the user 106)¶ [ 0021] Moreover, y Arcas et al. discloses a user program called “worker process” [Fig 1] )
 based on the persistence mode, ( environment 202 [ Fig 1] ) According to y Arcas et al., operating in such environment it allows the system to achieve “ persistent execution of the worker process”, hence, y Arcas discloses a persistence mode for a program. the execution of the application 112 0) ;  and 
responsive to detecting a termination request for the program during execution of the program, reject such request and prevent termination of the program. (upon detecting termination of the application 112, refrain 308 from terminating the worker process 114. [Fig 3] )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Zeitlin et al. and y Arcas et al. because both references are in the same field of endeavor. y Arcas’s teaching of preventing a worker process from a termination request to an application would enhance Zeitlin's system by allowing critical service provided by the worker program to continue from being interrupted, thus enhancing the operation of the computer system.  

		Zeitlin as modified does not distinctly discloses the following:
		responsive to a request to start execution of a second program indicated by the program-specific manifest as being dependent on the first program, automatically start execution of the first program.
		However, Chu explicitly discloses responsive to a request to start execution of a second program indicated by the program-specific manifest as being dependent on the first program, automatically start execution of the first program.  (¶ [0021] states that “the application program Y12 depends on the application program X12, that is, the application program X12 is required to start first.”  The start of application programs are done “automatically” ¶s [0025]-[0026])

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Zeitlin as modified and Chu because all references are in the same field of endeavor. Chu’s teaching of automatically starting dependent applications would enhance Zeitlin's as modified system because it would allow service users to experience substantial improvement of cloud service platform by having needed prerequisite applications enabled before operating their application program.  

As per claims 24 and 37, Zeitlin discloses a computing device configured to persistently execute programs comprising: a logic machine; (processor; Fig. 2) and a storage machine holding instructions executable by the logic machine to: (memory/data storage for executing instructions; Fig 2)
operate a registration service (process lists) configured to register a program-specific manifest defining a persistence mode of a user-installed, (applications that are not resident; ¶ [0026] ) user-controllable program, (user context; ¶ [0019] ) the persistence mode (at least Fig. 5) Stated differently, the Office submits that ¶ [0026] of Zeitlin states that  “The watchdog filter driver 240 may implement a watchdog service 304 to monitor and protect a user mode level process of a resident application 220, or an application that remains in memory.  The watchdog service 304 may send a list 306 containing both processes to monitor and processes that are exempt from monitoring to the watchdog filter driver 240.  A monitored process list 306 may contain processes with an established monitoring protocol.  An exempt process list may contain foreign applications for which a monitoring protocol has not yet been established or applications that are expressly forbidden from being monitored.  Processes not present on either the monitored process list 306 or the exempt process list 306 may be monitored on a case by case basis.  The monitored process list may be updated by a user with a high enough administrative privilege level”. Thus, for a PHOSITA it follows that a user with the appropriate administrative privilege level may create a list of applications, whether these applications are resident applications or foreign applications such that are monitored under what Zeitlin et al. calls it a “watchdog service”. The watchdog timer monitoring process is responsible for relaunching foreign/resident application from a termination state. [At least Fig 5, Fig 9] The process of relaunching an application from a termination state, under the BRI standard to be substantially the same to the claimed feature “persistent mode”. For example, Zeitlin et al discloses “a shell extension may restart an application process that has been terminated” ¶ [0019] )
operate a runtime service configured to: (watch dog service; Fig 3 )
responsive to detecting a termination request for the program during execution of the program, reject the termination request and prevent termination of the program; and (The watchdog timer monitoring process is responsible for relaunching foreign/resident application from a termination state. [At least Fig 5, Fig 9] Therefore, relaunching the application to a state that is active again, essentially means that the application is prevented from being terminated. This interpretation is consistent with applicant’s definition of “Temporary suspension”.
responsive to detecting that the program has terminated, restart execution of the program. (Termination step indicative of a “YES” [ Fig’s 5, 9] and relaunch application service [ Fig’s 5, 9]
Zeitlin et al. does not appear to disclose prevent termination of a program altogether without relaunching the application. 
However, y Arcas et al. discloses the invention directed to prevent termination of a program altogether without relaunching the application, In particular, y Arcas et al. discloses the following:

operate a runtime service (¶ [0039] ) configured, for each program of the plurality of user-installed, user-controllable programs, to: (The device 104 may communicate with one or more servers 102 (e.g., a webserver) and may retrieve one or more applications 112 to be executed on behalf of the user 106 (e.g., web applications embedded in web pages requested by the user 106)¶ [ 0021] Moreover, y Arcas et al. discloses a user program called “worker process” [Fig 1] )
 based on the persistence mode, ( environment 202 [ Fig 1] ) According to y Arcas et al., operating in such environment it allows the system to achieve “ persistent execution of the worker process”, hence, y Arcas discloses a persistence mode for a program. the execution of the application 112 0) ;  and 
responsive to detecting a termination request for the program during execution of the program, reject such request and prevent termination of the program. (upon detecting termination of the application 112, refrain 308 from terminating the worker process 114. [Fig 3] )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Zeitlin et al. and y Arcas et al. because both references are in the same field of endeavor. y Arcas’s teaching of preventing a worker process from a termination request to an application would enhance Zeitlin's system by allowing critical service provided by the worker program to continue from being interrupted, thus enhancing the operation of the computer system.  

Zeitlin as modified does not distinctly discloses the following:
indicating that the program is a prerequisite program satisfying a dependency of a different, dependent program and automatically start execution of the program responsive to a request to start execution of the dependent program. 
However, Chu explicitly discloses indicating that the program is a prerequisite program satisfying a dependency of a different, dependent program and automatically start execution of the program responsive to a request to start execution of the dependent program. (¶ [0021] states that “the application program Y12 depends on the application program X12, that is, the application program X12 is required to start first.”  The start of application programs are done “automatically” ¶s [0025]-[0026])

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Zeitlin as modified and Chu because all references are in the same field of endeavor. Chu’s teaching of automatically starting dependent applications would enhance Zeitlin's as modified system because it would allow service users to experience substantial improvement of cloud service platform by having needed prerequisite applications enabled before operating their application program.  
As per claim 26, Zeitlin as modified discloses wherein the program is one of a plurality of user-controllable programs, (Zeitlin; foreign applications that are not resident; 0026] & (Chen; browser application; abstract) and wherein another program (Zeitlin; process lists) of the plurality of user-controllable programs is registered via the registration service and executed persistently via the runtime service.  (Zeitlin: relaunch application service in response to termination [Figs 5, 9] ) 
As per claim 27, Zeitlin as modified discloses wherein the registration service is further configured to register a manifest prohibiting execution of a second, different program, (malware attack program; Fig 6) and wherein the runtime service is further configured, responsive to detecting a request to start execution of the second program, to reject such request and prevent execution of the second program. (Zeitlin; malware program wanting to execute such that t allow access to “registry”. The watchdog monitor program prevent malware program from executing. Fig. 6, ¶ [0017]) 
As per claim 28, Zeitlin as modified discloses wherein the termination request is a termination command input via a graphical user interface of the program. (Zeitlin: The watchdog filter driver may watch for an attempted process termination and other malicious activity and prevent such attempts.  If the application process terminates, either due to a crash or a user exiting the user interface (UI), a driver, service, or shell 
extension may relaunch the process. ¶ [0018] )

As per claim 29, Zeitlin as modified discloses the termination request is an external termination signal received from a different program. (Zeitlin;The watchdog filter driver may watch for an attempted process termination and other malicious activity and prevent such attempts.  If the application process terminates, either due to a 
crash or a user exiting the user interface (UI), a driver, service, or shell extension may relaunch the process; ¶ [0018] )

As per claim 30, Zeitlin as modified discloses wherein the persistence mode defined via the manifest indicates the program is a startup program, (y Arcas: ¶ [004] upon restarting )and wherein the runtime service is configured to automatically start the program responsive to booting an operating system utilizing the runtime service. (y Arcas: The computing environment 108 may thus automatically reinitiate execution of the worker process 114 following a restart of the computing environment 108; ¶ [0059] )
As per claim 31, Zeitlin as modified discloses wherein the program is a first program, and wherein the manifest specifies a second program (malware attack program; Fig 6 ) that should not be executed concurrently with the first program. (malware program wanting to execute such that t allow access to “registry”. The watchdog monitor program prevent malware program from executing. Fig. 6, ¶ [0017]))  (y Arcas: ¶ [0025] states that “Notably, this detection and delivery may be successfully completed while the worker process 114 is operating even if the application 112 is not currently executing”. Therefore, at least the selected portion describes the invention where the worker process 14 application is executing, while as the same time, application1 12 is not.)
As per claims 32 and 39, Zeitlin as modified discloses wherein registering the manifest is performed automatically while installing the program. (Zeitlin: The watchdog filter driver 240 may implement a watchdog service 304 to monitor and protect a user mode level process of a resident application 220, or an application that remains in memory.  The watchdog service 304 may send a list 306 containing both processes to monitor and processes that are exempt from monitoring to the watchdog filter driver 240.  A monitored process list 306 may contain processes with an established monitoring protocol.  An exempt process list may contain foreign applications for which a monitoring protocol has not yet been established or applications that are expressly forbidden from being monitored.  Processes not present on either the monitored process list 306 or the exempt process list 306 may be monitored on a case by case basis.  The monitored process list may be updated by a user with a high enough 
administrative privilege level. ¶ [0026] )
As per claim 33, Zeitlin as modified discloses wherein the program may be installed by a user without supplying an administrator credential. (Zeitlin: ¶ [0026] states that “The watchdog filter driver 240 may implement a watchdog service 304 to monitor and protect a user mode level process of a resident application 220, or an application that remains in memory. The watchdog service 304 may send a list 306 containing both processes to monitor and processes that are exempt from monitoring to the watchdog filter driver 240. A monitored process list 306 may contain processes with an established monitoring protocol. An exempt process list may contain foreign applications for which a monitoring protocol has not yet been established or applications that are expressly forbidden from being monitored. Processes not present on either the monitored process list 306 or the exempt process list 306 may be monitored on a case by case basis. The monitored process list may be updated by a user with a high enough administrative privilege level” . Therefore, to a person having ordinary skill this means that an administrator with high enough privilege level may update the process list for monitoring applications without additional credentialing due to their hierarchical security standing. On the other hand, a user that does not have administrative security level authority would not be able to update such list.)  (Arcas discloses “The device 104 may therefore initiate execution of the application 112 within the virtual environment 110”.¶ [0021]  )
As per claims 36 and 37, Zeitlin as modified discloses wherein the program is a background service which is executable without a graphical user interface. (Zeitlin;The watchdog filter driver may watch for an attempted process termination and other malicious activity and prevent such attempts.  If the application process terminates, either due to a crash or a user exiting the user interface (UI), a driver, service, or shell 
extension may relaunch the process; ¶ [0018] ) &  (Arcas: ¶ [0021] states “the virtual environment 110 may be configured to enable the application 112 to request the execution of a worker process 114, such as a background maintenance task that is to be performed on behalf of the application 112”  which means, the background application being run is automatically irrespective of user input”) 

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0209219 (hereinafter Zeitlin) in view of U.S. Publication No. 2015/0301845 (hereinafter Chu) and further view of U.S. Publication No. 2013/0263127 (hereinafter y Arcas ) and further view of U.S. Publication No. 2017/0330248 (hereinafter Gomariz ).
As per claim 34, Zeitlin as modified discloses wherein the persistence mode defined by the manifest indicates the program has a persistent graphical user interface, and wherein the runtime service is configured, based on the persistence mode defined via the manifest, and (Zeitlin;The watchdog filter driver may watch for an attempted process termination and other malicious activity and prevent such attempts.  If the application process terminates, either due to a crash or a user exiting the user interface (UI), a driver, service, or shell extension may relaunch the process; ¶ [0018] ) & (Arcas: ¶ [ 0021] states “the virtual environment 110 may be configured to enable the application 112 to request the execution of a worker process 114, such as a background maintenance task that is to be performed on behalf of the application 112”  which means, the background application being run is automatically irrespective of user input.)
Zeitlin as modified does not distinctly disclose the following:
responsive to detecting a request to hide a graphical user interface of the program, to reject such request and prevent hiding the graphical user interface.
However, Gomariz explicitly discloses responsive to detecting a request to hide a graphical user interface of the program, to reject such request and prevent hiding the graphical user interface. (discloses a GUI that has a first area enabling a device user to interact with a display application designed to be unstoppable by the user, and a second area enabling the user to interact with other applications………..The plugin ensures that the display application and the service are always executing.  The three applications may execute using elevated permissions, to prevent them from being stopped or disabled. (Abstract) Further, ¶ [0042] states that “To facilitate security against tampering, these three applications should be installed in a directory that gives them full access to operating system privileges.  In the Android system, this is the "system/priv-app" directory.  In this way, the display application, the service application, and the plugin application may execute having a permission setting that prevents a user of the portable electronic device 10 from stopping or disabling any of the applications.”  In an another embodiment, ¶ [0050] states that “The display application causes the GUI to display a window in the first display area 12a in a manner that prevents the user from minimizing it or closing it, while still permitting the user to engage with an advertisement displayed within the window”. )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Zeitlin as modified and Gomariz because all references are in the same field of endeavor. Gomariz’s teaching of  rejecting a request for hiding the GUI would enhance Zeitlin's as modified system because it would allow the user to keep engaging with other aspects of the GUI, thus improving the user’s operability with the GUI. 

Claims 22, 23, 35, 40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0209219 (hereinafter Zeitlin) in view of U.S. Publication No. 2015/0301845 (hereinafter Chu) and further view of U.S. Publication No. 2013/0263127 (hereinafter y Arcas ) further view of U.S. Publication No. 2003/0004882 (hereinafter Holler). 
As per claim 22, Zeitlin as modified discloses the runtime service is further configured to, responsive to detecting that the first program has terminated, (Zeitlin : The watchdog timer monitoring process is responsible for relaunching foreign/resident application from a termination state. [At least Fig 5, Fig 9] Therefore, relaunching the application to a state that is active again, essentially means that the application is prevented from being terminated. This interpretation is consistent with applicant’s definition of “Temporary suspension”. )

Zeitlin as modified does not distinctly disclose a program to detect that the first program is in an error state, and restart execution of the first program in a re-initialized state different than the error state. 
However, Holler explicitly discloses program to detect that the first program is in an error state, and restart execution of the first program in a re-initialized state different than the error state. (Holler states… “the user typically detects a corrupt application, and the only solution is to completely reinstall the application.  Corrupt application files are detected by the invention automatically, and replacement code or data are invisibly retrieved by the client streaming software without user intervention ¶ [0217] Holler further states …. ¶ [0219] Applications may be patched or upgraded via a change in the root directory for that application.  Application files that are not affected by the patch or upgrade need not be downloaded again. Therefore, to one of ordinary skill in the art the process of patching a corrupt application by downloading or reinstalling the application that no longer contains corrupt data, is similar to the claimed expression of replacing a program in error state to a program no longer in an error state.  
	It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Zeitlin as modified and Holler et al. because, all references are in the same field of endeavor. Holler’s teaching of allowing to download an application when detecting corrupt data with an application would enhance Zeitlin’s as modified system by allowing the system to patch corrupt data portions for the application automatically such that the newly downloaded application is corrupt free thus allowing users to interact with the application without the added steps required in fixing the corrupted application.
As per claim 23, Zeitlin as modified discloses wherein the first program is configured to: communicatively couple with a controller program; (Holler; retrieving software for accessing replacement application software; ¶ [0217])
receive, from the controller program, a request to execute the first program according to a new configuration; and continue executing the first program according to the new configuration. (Holler;  replacement code or data are invisibly retrieved by the client streaming software without user intervention ¶ [0217] Holler further states …. ¶ [0219] Applications may be patched or upgraded via a change in the root directory for that application.  
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Luo as modified and Holler et al. because, all references are in the same field of endeavor. Holler’s teaching of allowing to download an application when detecting corrupt data with an application would enhance Luo's as modified system by allowing the system to patch corrupt data portions for the application automatically such that the newly downloaded application is corrupt free thus allowing users to interact with the application without the added steps required in fixing the corrupted application.
As per claims 35 and 40, Zeitlin as modified discloses wherein the program is configured to: communicatively couple with a controller program; receive, from the controller program, a request to execute the program according to a new configuration; and continue executing the program according to the new configuration. (Holler;  replacement code or data are invisibly retrieved by the client streaming software without user intervention ¶ [0217] Holler further states ….¶ [0219] Applications may be patched or upgraded via a change in the root directory for that application. )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Zeitlin as modified and Holler because all references are in the same field of endeavor. Holler’s teaching of allowing to download an application when detecting corrupt data with an application would enhance Zeitlin's as modified system by allowing the system to patch corrupt data portions for the application automatically such that the newly downloaded application is corrupt free thus allowing users to interact with the application without the added steps required in fixing the corrupted application.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0209219 (hereinafter Zeitlin) in view of U.S. Publication No. 2015/0301845 (hereinafter Chu) and further view of U.S. Publication No. 2013/0263127 (hereinafter y Arcas ) further view of U.S. Publication No. 2017/0083166 (hereinafter Chen).
As per claim 25, Zeitlin as modified does not distinctly disclose the runtime service is further configured to save one or more parameters indicating a state of the program before the program terminated; and wherein restarting execution of the program is parametrized by the one or more saved parameters. 
However, Chen explicitly discloses the runtime service is further configured to save one or more parameters indicating a state of the program before the program terminated; and wherein restarting execution of the program is parametrized by the one or more saved parameters. (The one or more windows may correspond to one or more processes running on the computing device.  In response to determining that the one or more windows are inactive, state information for the one or more corresponding processes is saved and the one or more windows and corresponding processes are terminated.  The state information comprises information for restarting the one or more processes and regenerating the one or more windows in a state that existed at a point in time corresponding to the termination of the windows and processes.  A user interface is provided for restoring the terminated windows based on the stored state information; abstract )
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Zeitlin as modified and Chen et al. because all references are in the same field of endeavor. Chen’s teaching of terminating and restarting an application to an identical state prior to termination would enhance Zeitlin's as modified system by allowing the user/system to retrieve the state of the application more quickly while at the same time increasing the operating efficiency of computer system.


For these reasons, this application is not considered to be in condition for allowance, and such action is earnestly solicited.


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Patent No. 10,509,644 by Shoavi et al. which discloses the invention directed to One method comprises receiving an application program which utilizes a software component that is integrated into the application program. The method further comprises producing a modified application program based on the application program, by: automatically wrapping one or more functions associated with the software component with one or more wrappers, wherein each wrapper is configured to selectively disable or enable invocation of the function based on modifiable configurations; whereby allowing for selectively enabling or disabling invocation of the one or more functions during runtime of the application program by modifying the modifiable configurations without re-deploying the application program.



Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        

Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov




	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As per claims 24 and 37, Patent No. ‘110 discloses all the expressions as laid out in the exemplary rejection noted under claim 1. Additionally,  at least claim 10 of Patent ‘110 further discloses “wherein the persistence mode defined via the manifest indicates the program is a prerequisite program satisfying a dependency of a different, dependent program and wherein the runtime service is configured to automatically start execution of the prerequisite program responsive to a request to start execution of the dependent program”. These teaching are similar to the claim language found in claims 24 and 37.